Citation Nr: 1046833	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-24 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than June 21, 2006 for 
the award of Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Togus, Maine Department of 
Veterans' Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Between the June 28, 1990 rating decision and the June 21, 
2006 claim, there is evidence that the Veteran filed an informal 
claim for benefits for permanent and total disability rating 
based upon his service-connected post traumatic stress disorder 
(PTSD) in July 1990.

2.  Resolving all reasonable doubt in the Veteran's favor, the 
Veteran's PTSD was permanent and total as of May 31, 1995, the 
date the disability was entitled to permanent and total status.


CONCLUSION OF LAW

The criteria for an effective date of May 31, 1995 for the award 
of DEA benefits have been met.  38 U.S.C.A. §§ 3500, 3501, 5101, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.327, 3.340, 
3.341, 3.400, 3.807, 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In post-decision letters dated in October 2006 and March 2007, 
the Veteran was provided notice of the VCAA.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  These letters also informed 
the Veteran of effective date elements of his claim, and was 
furnished a Statement of the Case in July 2007.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.  Although this notice was incomplete and 
given after the initial denial, the Board finds that such defect 
in VA notice does not constitute prejudicial error because the 
evidence shows actual knowledge on the part of the Veteran and 
his representative as demonstrated in numerous statements 
throughout the record, including the August 2007 VA form 646 and 
the November 2010 informal hearing presentation.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes past rating 
decisions by the RO, an exchange of beneficiary information and 
request for eligibility data form from CHAMPVA, VA outpatient 
treatment reports, VA examinations and statements from the 
Veteran and his representative.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Statutory and regulatory provisions specify that unless otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be fixed in accordance 
with the facts found, but will not be earlier than the date of 
receipt of the claimant's application.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

The effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability has occurred, if application is received 
within one year from such date; otherwise, the effective date 
will be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  If it is factually ascertainable that the 
disability increased within one year preceding the date of claim 
for the increased rating, the effective date of increased 
compensation will be the date the disability increased within 
that year.  38 C.F.R. § 3.400(o)(2).  

Applicable law provides that DEA benefits under Chapter 35 of 
Title 38 of the United States Code, may be paid to a child or a 
spouse or surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility for DEA exists if a 
veteran has a permanent total service-connected disability.  38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807(a), 
21.3021 (2010).  A total disability may be assigned where the 
veteran's service-connected disabilities are rated 100 percent 
disabling under the rating schedule, or if the veteran is 
unemployable due to service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341 (2010).  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person.  Diseases 
and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  The age of the disabled person may be 
considered in determining permanence.  38 C.F.R. § 3.340(b).

The eligibility date for DEA benefits is the date on which an 
individual becomes an eligible person as defined in 38 C.F.R. § 
21.3021(a).  38 C.F.R. § 21.3021(o).  As noted above, the 
applicable regulation makes it clear that DEA benefits are 
available to children and spouses of permanently and totally 
disabled veterans.  38 C.F.R. § 21.3021(a)(1)(iii) and (a)(3)(i).  
Thus, in determining whether an earlier effective date is 
warranted for the award of DEA benefits in this case, the Board 
must first determine when the Veteran's disability became 
permanent and total.  

Analysis

In examining the Veteran's statements, it appears that he is less 
concerned with the actual award of DEA benefits than he is with 
the date of the determination that his disability is permanent 
and total.  As determining that a veteran is entitled to 
permanent total status under 38 C.F.R. § 3.340 is a necessary 
prerequisite for determining whether a veteran is entitled to DEA 
benefits, however, both the focus of the Veteran's disagreement 
and the consideration of the award of DEA benefits are 
interrelated.  

In a December 1988 rating decision, the Veteran was awarded a 100 
percent disability rating for his service-connected PTSD.  The 
rating decision also noted a future examination date of April 
1990.  In May 1990 the Veteran underwent a VA examination for his 
PTSD.  By a June 1990 rating decision, the RO continued the 
Veteran's 100 percent rating for PTSD and noted the date of his 
future physical examination was in June 1992.  In July 1990, VA 
completed an exchange of beneficiary information and request for 
eligibility data form from CHAMPVA, which requested the Veteran's 
information from VA, including whether he was rated as permanent 
and total for a service-connected disability and whether he had a 
future examination scheduled.  At this time, VA answered "no" 
to whether the Veteran had been rated permanent and total for a 
service-connected disability and informed CHAMPVA that a future 
examination was scheduled.  No future examination for PTSD was 
ever performed.  

In a June 21, 2006 claim development note, the RO reported that 
the file would be sent to the rating team to determine 
eligibility benefits for a permanent and total determination.  
The RO noted that a June 28, 1990 rating decision showed a future 
examination for June 1992 and it appeared that no future 
examination was scheduled.  At this time, the RO also noted the 
Veteran applied for CHAMPVA benefits.  

In a November 2010 informal hearing presentation, the Veteran's 
representative argued that pursuant to the Veterans application 
for CHAMPVA benefits, a request for eligibility verification was 
sent to the RO and, on July 26, 1990, the form was completed, 
indicating the Veteran was scheduled for a future examination.  
Therefore, the representative argued that at this time, the 
Veteran was not considered to have a permanent and total service-
connected disability.  The representative also contends that the 
Veteran established an informal claim for permanent and total 
status in July 1990 when he applied for CHAMPVA benefits and 
CHAMPVA sought clarification of his eligibility from the RO.  He 
stated that the RO reported the Veteran was scheduled for a 
future examination which never took place and as such, the 
Veteran's status was inexplicably left in a non-permanent state 
due to an administrative error on the part of the RO.  The 
representative also noted the Veteran's arguments that, as he had 
been rated as totally disabled due to his PTSD since 1988, he 
would have been entitled to the grant of permanent status five 
years after the establishment of the 100 percent rating, had the 
RO properly scheduled him for follow up examinations as indicated 
in the June 1990 rating decision.  The Veteran contended that a 
condition that had persisted without improvement for a period of 
five years was one of the criteria that allowed the establishment 
of permanent status.  

CHAMPVA benefits are awarded to survivors and dependants of 
certain veterans pursuant to 38 U.S.C.A. § 1781.  Those eligible 
for CHAMPVA benefits include the spouse or child of a veteran who 
has been adjudicated by VA as having a permanent and total 
service-connected disability.  38 C.F.R. § 17.271 (b)(1).  

Re-examination will be requested whenever VA determines that 
there is a need to verify either the continued existence or the 
current severity of a disability.  See 38 C.F.R. § 3.327(a) 
(2010).  Generally, reexaminations are required if it is likely 
that a disability has improved, if the evidence indicates that 
there has been a material change in a disability, or if the 
current rating may be incorrect.  Id.  Following the initial VA 
examination or other scheduled examination, any reexamination 
determined to be in order will be scheduled within not less than 
two years and not more than 5 years.  Id.  No periodic future 
examinations will be requested where, 1) the disability is 
established as static, 2) the findings and symptoms are shown by 
examination to have persisted without material improvement for a 
period of 5 years or more, 3) the disability from disease is 
permanent in character and of such nature that there is no 
likelihood of improvement, 4) the Veteran is over 55 years of 
age, except under unusual circumstances, 5) the rating is a 
prescribed scheduled minimum rating, or 6) a combined disability 
rating evaluation would not be affected if the future examination 
should result in reduced evaluation for one or more conditions.  
See 38 C.F.R. § 3.327(b) (2010).  However, none of the above 
guidelines are to be construed as limiting VA's authority to 
request reexaminations, or periods of hospital observation, at 
any time in order to ensure that disabilities are accurately 
rated.  38 C.F.R. § 3.327(a) (2010).

After a careful review of the record, the Board finds that an 
effective date of May 31, 1995 for the award of DEA benefits 
based on the permanent and total status of the Veteran's service-
connected PTSD is warranted.  In this regard, the Board initially 
notes that the Veteran's current claim on June 21, 2006 was 
initiated by the RO for a determination of the Veteran's 
eligibility of a permanent and total disability rating based upon 
an application for CHAMPVA benefits.  Similarly, the Veteran 
applied for CHAMPVA benefits in 1990, wherein VA completed an 
exchange of beneficiary information and request for eligibility 
data form from CHAMPVA in July 1990, which requested the 
Veteran's information from VA, including whether he was rated as 
permanent and total for a service-connected disability and 
whether he had a future examination scheduled.  Pursuant to 38 
C.F.R. § 17.271 (b)(1), those eligible for CHAMPVA benefits 
include the spouse or child of a veteran who has been adjudicated 
by VA as having a permanent and total service-connected 
disability.  

In this case, on June 21, 2006, a claim was initiated to 
determine the Veteran's eligibility of a permanent and total 
status based upon an application for CHAMPVA benefits.  As such, 
the RO established that such an application does, in fact, put 
them on notice that the Veteran is seeking a permanent and total 
status for a service-connected disability.  Therefore, based upon 
the RO's actions on June 21, 2006, the Board finds that the July 
26, 1990 completed exchange of beneficiary information and 
request for eligibility data form can also be construed as an 
informal claim for permanent and total status of a service-
connected disability.  

The Board also finds that the Veteran established entitlement to 
a permanent and total status for his service-connected PTSD prior 
to June 21, 2006.  Initially the Board notes that the Veteran was 
last provided a VA examination for PTSD in May 1990, at which 
time the RO continued his 100 percent disability rating in a June 
1990 rating decision.  The Board points to the June 1990 rating 
decision and the July 1990 exchange of beneficiary information 
and request for eligibility data form completed by the RO which 
both indicate that the Veteran was scheduled for a future 
examination for his PTSD, noted as June 1992 in the June 1990 
rating decision.  However, as noted above, no such examination 
was ever requested or performed and the last examination of 
record for PTSD was performed on May 31, 1990.  

Pursuant to 38 C.F.R. § 3.327(b) following the initial VA 
examination or other scheduled examination, any reexamination 
determined to be in order will be scheduled within not less than 
two years and not more than five years and no periodic future 
examinations will be requested where, the disability is 
established as static, the findings and symptoms are shown by 
examination to have persisted without material improvement for a 
period of 5 years or more, the disability from disease is 
permanent in character and of such nature that there is no 
likelihood of improvement.  In this case, the RO assigned a 100 
percent rating following the July 1988 VA examination and 
continued this rating following the May 1990 VA examination, the 
Veteran was scheduled for a VA examination in June 1992 which was 
not ultimately requested or performed, and the last examination 
of record for PTSD was performed on May 31, 1990.  

In considering the criteria 38 C.F.R. § 3.327(b) and the last VA 
examination and for PTSD was performed in May 31, 1990 with a 
future examination scheduled but never requested, the Board will 
resolve doubt in favor of the Veteran and find that the Veteran 
established entitlement to a permanent and total status for his 
service-connected PTSD in May 31, 1995.  In this regard, the 
Board points to the fact that the RO did not find a reexamination 
was in order as one was scheduled within two years of the May 
1990 examination and not requested or performed and none was 
scheduled within five years after the May  31, 1990 VA 
examination.  Thus, as no reexamination was rescheduled or 
requested within at least five years of the Veteran's last VA 
examination for PTSD in May 31, 1990, the RO's actions indicate 
that the Veteran's PTSD, which has been continually rated as 100 
percent disabling since December 1998, was established as static 
or was from disease is permanent in character and of such nature 
that there is no likelihood of improvement, thereby establishing 
entitlement to permanent and total status for the Veteran's 
service-connected PTSD in May 31, 1995.

In this case, as is discussed more fully above, the Board finds 
that the Veteran does meet the criteria for a permanent and total 
disability rating for compensation on May 31, 1995, five years 
after his last VA examination on May 31, 1990.  As noted above, 
the effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability has occurred, if application is received 
within one year from such date; otherwise, the effective date 
will be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  As eligibility for DEA benefits under 38 
U.S.C. Chapter 35 is predicated on a finding of permanent total 
disability in this case, the effective date of such eligibility 
cannot precede May 31, 1995.  Accordingly, the Board concludes 
that the effective date of the award of DEA benefits in this 
claim is May 31, 1995 and not any earlier date. 38 U.S.C.A. §§ 
3500, 3501, 5101, 5110; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.340, 
3.341, 3.400, 3.807, 21.3021.


ORDER

An effective date of May 31, 1995 for the award of Dependents' 
Educational Assistance (DEA) is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


